This case originated in the District Court of Eastland County. It involves the construction of Section 7 of Article 7065a of the Revised Civil Statutes of Texas. The trial court held that those who held liens against the property involved had preference liens over those of the United States and the State of Texas for the taxes due on said property. The Court of Civil Appeals affirmed the judgment of the trial court. 115 S.W.2d 794.
This case involves the same questions presented in the case of State v. B.J. Wynne et al, the opinion of the Court of Civil Appeals being reported in 113 S.W.2d 325. The two cases were heard together.
We have this day handed down our opinion in the case of State of Texas v. B.J. Wynne et al, reported in (this volume, page 455)133 S.W.2d 951, and the judgments of the trial court and Court of Civil Appeals in this case are reversed for the reasons given in the foregoing opinion, and this cause is remanded to the trial court for further proceedings in conformity with said opinion.
Opinion delivered December 6, 1939.
Rehearing overruled March 6, 1940.